         Case 1:18-cv-02885-ESH Document 37 Filed 05/13/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JEROME CORSI,

                       Plaintiff,

v.
                                                        Civil Action No. 1:18-cv-2885-ESH
ROBERT MUELLER, individually and in
his official capacity as Special Counsel,
FEDERAL BUREAU OF
INVESTIGATION, NATIONAL
SECURITY AGENCY, CENTRAL
INTELLIGENCE AGENCY, UNITED
STATES DEPARTMENT OF JUSTICE,
JEFF BEZOS, THE WASHINGTON
POST, and MANUEL ROIG-FRANZIA,

                       Defendants.


                CONSENT MOTION FOR EXTENSION OF TIME
     FOR DEFENDANTS TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendants WP Company LLC d/b/a The Washington Post (the “Post”), Manuel Roig-

Franzia and Jeff Bezos, (collectively, “Post Defendants”), by their undersigned counsel,

respectfully move this Court for an extension of time for them to answer or otherwise respond to

the Amended Complaint filed by Jerome Corsi to and including June 12, 2019 and that, in the

event the Court grants Plaintiff’s forthcoming motion for leave to file a Second Amended

Complaint, that the Post Defendants’ deadline to answer or otherwise respond to the Second

Amended Complaint be set as the same date—June 12, 2019. The Post Defendants’ counsel has

conferred with Plaintiffs’ counsel pursuant to Local Rule 7(m), and Plaintiffs’ counsel has

consented to this request.

       On April 29, 2019, the Court granted the Post Defendants’ consent motion for an

extension of time to answer or otherwise respond to the Amended Complaint to May 14, 2019.


                                               1
          Case 1:18-cv-02885-ESH Document 37 Filed 05/13/19 Page 2 of 5



That extension was requested in an abundance of caution in light of the fact that Plaintiff’s

counsel had stated that Plaintiff intended to imminently file a motion to for leave to file a Second

Amended Complaint, which would render the Post Defendants’ deadline to respond to the first

Amended Complaint moot. To date, Plaintiff has not filed a motion for leave to file a Second

Amended Complaint.

        The parties have conferred further, and Plaintiff states that he will be filing a motion for

leave to file a Second Amended Complaint no later than May 17, 2019, and that, in the event that

motion is granted, he agrees to an extension of the Post Defendants’ deadline to answer the

Second Amended Complaint to June 12, 2019. The Post Defendants respectfully request that, if

Plaintiff files his motion for leave by May 17, 2019, and the Court grants said motion, the Post

Defendants’ deadline to answer or respond to the Second Amended Complaint be set as June 12,

2019.

        This is the Post Defendants’ second request for an enlargement of time. There are no

other deadlines in this case that will be affected by this extension.

        WHEREFORE, the Post Defendants respectfully request that the Court grant their

motion, and that the deadline for the Post Defendants to answer or otherwise respond to the first

Amended Complaint be extended to and including June 12, 2019, and, if Plaintiff files a motion

for leave to file a Second Amended Complaint by May 17, 2019, and the Court grants said

motion, that the deadline for the Post Defendants to answer or otherwise respond to a Second

Amended Complaint be set as June 12, 2019.

Dated: April 29, 2019

                                                   Respectfully submitted,

                                                   /s/ Laura R. Handman




                                                  2
Case 1:18-cv-02885-ESH Document 37 Filed 05/13/19 Page 3 of 5



                              Laura R. Handman (DC Bar No. 444386)
                              Eric J. Feder (DC Bar No. 1048522; admission
                              to this Court pending)
                              Davis Wright Tremaine LLP

                              1919 Pennsylvania Avenue N.W., Suite 800
                              Washington, DC 20006-3401
                              (202) 973-4200
                              (202) 973-4499 (fax)
                              laurahandman@dwt.com
                              ericfeder@dwt.com

                              Attorneys for Defendants WP Company LLC
                              d/b/a The Washington Post, Manuel Roig-
                              Franzia, and Jeff Bezos




                              3
          Case 1:18-cv-02885-ESH Document 37 Filed 05/13/19 Page 4 of 5



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,

                          Plaintiff,

v.

ROBERT MUELLER, individually and in                    Civil Action No. 1:18-cv-2885-ESH
his official capacity as Special Counsel,
FEDERAL BUREAU OF
INVESTIGATION, NATIONAL
                                                             PROPOSED ORDER
SECURITY AGENCY, CENTRAL
INTELLIGENCE AGENCY, UNITED
STATES DEPARTMENT OF JUSTICE,
JEFF BEZOS, THE WASHINGTON
POST, and MANUEL ROIG-FRANZIA,

                          Defendants.


       Upon consideration of the Consent Motion for Extension of Time to Answer or

Otherwise Respond to the Complaint filed herewith by Defendants WP Company LLC d/b/a The

Washington Post, Manuel Roig-Franzia, and Jeff Bezos (the “Post Defendants”), it is

       ORDERED that Defendants’ motion is granted, and that the deadline for the Post

Defendants to answer or otherwise respond to the Amended Complaint is extended to June 12,

2019, and it is further

       ORDERED that, if Plaintiff files a motion for leave to file a Second Amended Complaint

by May 17, 2019, and the Court grants said motion, that the deadline for the Post Defendants to

answer or otherwise respond to the Second Amended Complaint be set as June 12, 2019.

       Dated this ___ day of ____________, 2019.



                                           Hon. Ellen S. Huvelle
                                           United States District Judge
         Case 1:18-cv-02885-ESH Document 37 Filed 05/13/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       This is to certify that I have this 13th day of May, 2019, electronically filed the foregoing

Consent Motion for Extension of Time to Answer or Otherwise Respond to the Complaint using

the CM/ECF system and served upon counsel of record by electronic filing.


                                                     /s/ Laura R. Handman
                                                     Laura R. Handman
